NO. 07-01-0166-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                       APRIL 24, 2002

                         ______________________________


                             JACK HAMONS, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 182ND DISTRICT COURT OF HARRIS COUNTY;

                NO. 865781; HONORABLE JEANNINE BARR, JUDGE

                         _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


       Appellant Jack Hamons appeals from his murder conviction based on a plea bargain

honored by the trial court. By two issues he asserts the trial court erred in accepting his

guilty plea even though evidence suggested that appellant was incompetent to stand trial.

We dismiss for want of jurisdiction.
                                      BACKGROUND


       On January 29, 2001, appellant pled guilty to murder. The trial court found him

guilty, honored a plea bargain between the State and appellant, and sentenced him to 30

years incarceration in the Texas Department of Criminal Justice, Institutional Division.


       On February 6, 2001, the District Clerk of Harris County filed a handwritten, pro se

notice of appeal signed by appellant.         The notice of appeal had three sections:

“Background,” “Jurisdiction” and “Arguments And Authorities.” In the Background section,

appellant recited his guilty plea and sentence in the trial court. In the Jurisdiction section,

he generally referenced his right of appeal from an appealable order, his constitutional due

process rights and the trial court’s duty to forward his notice of appeal to the appellate

court. In the Arguments and Authorities section he enumerated three subsections. In the

first subsection he set out that he “. . . has Grounds for This Appeal Ranging From

Appealable Motions And including ineffective Assistance of Counsel.” Subsection 2

asserted that his right to due process was severely abrogated by the fact that three

separate counsel were involved on his behalf in the trial court. Subsection 3 asserted that

none of his trial counsel was able to adequately defend him and that discovery motions

that should have been filed were not. He also timely filed a separate, preprinted general

notice of appeal which simply stated that “defendant gives notice of appeal of his

conviction.”




                                              2
       Before we address appellant’s issues, we must address the State’s challenge to our

jurisdiction. The State urges that the form of appellant’s notices do not comply with TEX .

R. APP. P. 25.2(b)(3),1 and that we have jurisdiction only to dismiss the appeal.


       Appellant responds with three arguments for his position that our jurisdiction has

been invoked by his notices. First, he argues that our jurisdiction has been invoked

because the record does not contain an order denying permission to appeal and the trial

court knew the issues appellant was concerned about before appellate counsel was

appointed. Under such circumstances, he posits, the trial court’s appointment of appellate

counsel was impliedly a grant of permission to appeal. Second, he argues that his notices

substantially comply with the requirements of TRAP 25.2(b)(3) because his notices were

timely filed and the information required to be specified in the notice is contained

elsewhere in the record. Third, appellant urges that a general notice of appeal invokes our

jurisdiction to consider the voluntariness of his plea. He asserts that because his appellate

issues bear on his competency, which goes to the issue of the voluntariness of his plea,

his general notice suffices to give appellate jurisdiction and to allow amendment of the

notice if necessary.


                                           LAW


       Notice of appeal from a criminal conviction must be in writing and must contain the

necessary jurisdictional allegations. See TRAP 25.2(b); State v. Riewe, 13 S.W.3d 408,



       1
       Reference to a provision of the Rules of Appellate Procedure hereafter will be by
reference to “TRAP_.”

                                             3
410 (Tex.Crim.App. 2000). A notice of appeal which does not conform to jurisdictional

requirements or contain jurisdictional assertions will not invoke the jurisdiction of the court

of appeals. See id. at 411. A general notice of appeal does not invoke the appellate

court’s jurisdiction to consider allegations of jurisdictional defects in the trial court

proceedings if the conviction is based on a defendant’s plea of guilty or nolo contendere

under Code of Criminal Procedure article 1.15, and the punishm ent assessed did not

exceed the punishment recomm ended by the prosecutor and agreed to by the defendant.

See W hite v. State, 61 S.W .3d 424, 428 (Tex.Crim.App. 2001). Nor does a general notice

of appeal in such a case invoke appellate jurisdiction to challenge voluntariness of the plea

unless the trial court grants permission to appeal and the notice of appeal so states . See

Cooper v. State, 45 S.W.3d 77, 81 (Tex.Crim.App. 2001).


                              ANALYSIS AND CONCLUSION


       Appeal by a defendant from conviction for a crime is not difficult, in general. Appeal

is perfected and the appellate court’s jurisdiction is invoked by timely filing with the trial

court clerk a written notice that shows the party’s desire to appeal from the judgment. See

TRAP 25.2(b)(1), (2). The exception to such simple manner of appeal is if appeal is from

a judgment rendered on the defendant’s plea of guilty or nolo contendere under Code of

Criminal Procedure article 1.15, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. Under such

circumstances the manner in which appeal is perfected and appellate jurisdiction is invoked

is not complex, but the manner of perfecting appeal is explicitly excepted from the general

procedure of simply filing a written notice of desire to appeal. TRAP 25.2(b)(3) mandates

                                              4
that the notice of appeal from such a plea-bargained conviction must (a) specify that the

appeal is for a jurisdictional defect; (b) specify that the substance of the appeal was raised

by written motion and ruled on before trial; or (c) state that the trial court granted permission

to appeal. See TRAP 25.2(b)(3); W hite, 61 S.W .3d at 428; Young v. State, 8 S.W .3d 656,

666-67 (Tex.Crim .App. 2000).


       Appellant’s preprinted general notice of appeal does not comply with requirements

to invoke our jurisdiction over his conviction which was based on an honored plea bargain.

See W hite, 61 S.W .3d at 428. Nor does his somewhat expansive handwritten notice of

appeal comply with the requirements of TRAP 25.2(b)(3) so as to invoke appellate

jurisdiction.   The handwritten notice sets out appellant’s desire to appeal from his

conviction because (1) he had three separate counsel, none of whom properly defended

him, and (2) he has grounds for the appeal ranging from appealable motions and including

effective assistance of counsel.        Clearly, the notice does not specify an alleged

jurisdictional defect in the trial court, specify that any appealable motion was a written

motion ruled on before trial or state that the trial court granted permission to appeal. See

TRAP 25.2(b)(3).


       Appellant’s positions, at bottom, ask us to disregard the plain language of TRAP

25.2(b)(3)(C) which mandates what his notice of appeal must state. The Court of Criminal

Appeals has instructed that language of TRAP 25.2(b)(3) is clear and specific, and should

be interpreted according to its plain meaning. See W hite, 61 S.W .3d at 428-29. Because

appellant’s notices of appeal do not include statements required by TRAP 25.2(b)(3) to

invoke our jurisdiction and the forms of the notices are defective and do not comply with

                                               5
the jurisdictional requirements of TRAP 25.2(b)(3), our jurisdiction is not invoked and we

do not have jurisdiction to inquire further into the matter, even to examine the record for

an implied grant of permission to appeal or to see if information required to be specified

in the notice is contained elsewhere in the record. We have jurisdiction only to dismiss the

appeal. See id. at 428; Olivo v. State, 918 S.W .2d 519, 523 (Tex.Crim.App. 1996).


       Moreover, appellant’s third argument has been directly addressed by the Court of

Criminal Appeals. Voluntariness of a plea may not be asserted on appeal in a case falling

within the ambit of TRAP 25.2(b)(3) unless the notice of appeal states that the trial court

gave permission to appeal. See Cooper, 45 S.W.3d at 81. As noted above, appellant’s

notice does not so state, and TRAP 25.2(d) does not permit an appellate court to grant a

motion to amend the notice of appeal if the amendment sought to be made is jurisdictional.

See Riewe, 13 S.W.3d at 413-14. If the original notice of appeal fails to invoke jurisdiction

of the appellate court, then an out-of-time amendment cannot serve to invoke jurisdiction.

Once its jurisdiction is lost, an appellate court lacks the power to invoke any rule to

thereafter obtain jurisdiction. Id. at 413.


       The appeal is dismissed for want of jurisdiction.




                                                  Phil Johnson
                                                    Justice


Do not publish.



                                              6